EXHIBIT MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the registration statement on Form S-1, of CRC Crystal Research Corporation, of our report dated March 30, 2009 on our audit of the financial statements of CRC Crystal Research Corporation as of December 31, 2008 and 2007, and the related statements of operations, stockholders’ equity and cash flows as of December 31, 2008, 2007 and from inception on March 22, 1993 through December 31, 2008, and the reference to us under the caption “Experts.” /s/ Moore & Associates, Chartered Moore & Associates Chartered Las Vegas, Nevada July 13, 6490 West Desert Inn Rd, Las
